                       1     MARJORIE HAUF, ESQ.
                             Nevada Bar No. 8111
                       2     CARA XIDIS, ESQ.
                             Nevada Bar No. 11743
                       3
                             GANZ & HAUF
                       4     8950 W. Tropicana Ave, Suite 1
                             Las Vegas, Nevada 89147
                       5     Tel: (702) 598-4529
                             Fax: (702) 598-3626
                       6     Attorneys for Plaintiff
                       7
                                                                             -o0o-
                       8
                                                          UNITED STATES DISTRICT COURT
                       9
                                                                  DISTRICT OF NEVADA
                     10

                     11
                             DONALD HUMES,
                     12                                                                CASE NO.:     2:17-cv-01778-JAD-BNW
                                                    Plaintiff,
                     13
                             vs.
                     14

                     15      ACUITY, A MUTUAL INSURANCE
                             COMPANY, a foreign corporation;                               STIPULATION AND ORDER
                     16      DOES 1 through 10; and ROE CORPORATIONS 1
                             through 10, inclusive,
                     17
                                                    Defendant.
                     18

                     19
                                    IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
                     20
                             counsel of record, that the deadline for Plaintiff to file his response to Defendant’s Motion for Partial
                     21
                             Summary Judgment filed on October 16, 2019, be extended from November 6, 2019, to November
                     22

                     23      13, 2019. Likewise, the deadline for Defendant’s reply to its Motion should be extended by one (1)

                     24      additional week.
                     25      ///
                     26
                             ///
                     27
                             ///
                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                     Page 1
       Fax: (702) 598-3626
                       1            This is Plaintiff’s first request for an extension and this stipulation is submitted in good

                       2     faith without the purpose of undue delay.
                       3
                                    Dated this 29th day of October, 2019.
                       4
                                    GANZ & HAUF                                  ROGERS, MASTRANGELO, CARVALHO
                       5                                                         & MITCHELL
                       6            /s/ Marjorie Hauf                            /s/ Marissa Temple
                                     __________________
                       7
                                    MARJORIE HAUF, ESQ.                          STEPHEN H. ROGERS, ESQ.
                       8            Nevada Bar No. 8111                          Nevada Bar No. 5755
                                    CARA XIDIS, ESQ.                             MARISSA R. TEMPLE, ESQ.
                       9            Nevada Bar No. 11743                         Nevada Bar No. 9028
                                    8950 W. Tropicana Ave, Suite 1               700 S. Third Street
                     10             Las Vegas, Nevada 89147                      Las Vegas, NV 89147
                     11             Attorneys for Plaintiff                      Attorneys for Defendant

                     12

                     13

                     14             IT IS SO ORDERED.
                     15
                                    Dated this _____ day of ___________, 2019.
                     16

                     17

                     18                                                          UNITED STATES
                                                                                 UNITED  STATESMAGISTRATE
                                                                                                  DISTRICT JUDGE
                     19                                                          Dated: October 30, 2019.

                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                   Page 2
       Fax: (702) 598-3626
